DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14651882.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9596690 (‘690) in view of Yin et al. ("Yin") (US 20100080308 A1). Although the claims at issue are not identical, they are not patentably distinct from each other:
Instant Application Claim 1
Patent No. 9596690 Claim 1
An infrastructure equipment for transmitting or receiving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry configured to receive signals representing the data; and transmit signals representing the data, wherein the wireless access interface provides a plurality of communications resource elements across a host frequency range of a host carrier, and provides a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein a receiver of the communications device is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub- frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device receives the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.
A communications device for transmitting data to or receiving data from a mobile communications network, the mobile communications network including one or more network elements, the one or more network elements providing a wireless access interface for the communications device, the communications device comprising: a transmitter adapted to transmit signals representing the data to the mobile communications network via the wireless access interface provided by the one or more network elements of the mobile communications network; and a receiver adapted to receive signals representing the data from the mobile communications network via the wireless access interface provided by the one or more network elements of the mobile communications network, the wireless access interface providing a plurality of communications resource elements across a host frequency range of a host carrier, and providing a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first reduced bandwidth carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second reduced bandwidth carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein the receiver is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range, wherein the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub-frames includes a control channel in a part of the sub-frame for communicating: first signaling data to reduced capability devices, the first signaling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, the common system information being provided both in a first region of the communications resources of only the second reduced bandwidth carrier during a first time period and a second region of the communications resources that are shared between the first reduced bandwidth carrier and the second reduced bandwidth carrier during a second time period that is different from the first time period, and the communications device includes a controller configured to control the receiver to receive the first signaling data from the control channel and the common system information from the one or more communications resources identified by the first signaling data, and second signaling data to the reduced capability devices, the second signaling data identifying a location of one or more of the communications resources from which the communications device can receive specific system information, the specific system information providing information which is specific to one of the first reduced bandwidth carrier or the second reduced bandwidth carrier.


Although claim 1 of ‘690 teaches additional features, it still teaches a downlink subframe with two carriers, wherein a control channel signals information on resources for common system information within resources of the carriers for the devices to receive, the common system information occupying first resources in a first time period (the resources shared between the carriers as these include resources on the first carrier) and second resources in a second time period (resources only on a second carrier).
Claim 1 of ‘690 teaches the same method but it is from the perspective of the mobile terminal. Yin teaches An infrastructure equipment for transmitting or receiving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry [Figure 1 teaches base station 104, ¶0053-60 allocate resources by base station].
It would have been obvious to one of ordinary skill in the art before the claimed invention to specify the method performed in claim 1 of ‘690 to be connected with a corresponding infrastructure for performing the same method. Claim 1 of ‘690 teaches a mobile device but it would have been obvious to specify the infrastructure equipment on the other side of the communication in performing the corresponding method as this is an obvious combination of prior art elements according to known techniques as base stations provide for baseband processing and for encoding data on logical subcarriers of virtual carrier ¶0023.
Claim 2 of the instant application rejected based on claim 3 of ‘690 in view of Yin.
Claim 3 of the instant application rejected based on claim 4 of ‘690 in view of Yin.
Claim 4 of the instant application rejected based on claim 5 of ‘690 in view of Yin.
Claim 5, 7 of the instant application rejected based on claim 7 of ‘690 in view of Yin.
Claim 6 of the instant application rejected based on claim 6 of ‘690 in view of Yin.
Claim 8 of the instant application rejected based on claim 8 of ‘690 in view of Yin.
Claim 9 of the instant application rejected based on claim 9 of ‘690 in view of Yin.
Claim 10 of the instant application rejected based on claim 10 of ‘690 in view of Yin.

Claim 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10743323 B2 (‘323) in view of Yin et al. ("Yin") (US 20100080308 A1). Although the claims at issue are not identical, they are not patentably distinct from each other:
Instant Application Claim 1
Patent No. 10743323 Claim 1
An infrastructure equipment for transmitting or receving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry configured to receive signals representing the data; and transmit signals representing the data, wherein the wireless access interface provides a plurality of communications resource elements across a host frequency range of a host carrier, and provides a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein a receiver of the communications device is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub- frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device receives the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.
Circuitry for a communications device for transmitting data to or receiving data from a mobile communications network, the mobile communications network including one or more network elements, the one or more network elements providing a wireless access interface for the communications device, the circuitry configured to: transmit signals representing the data to the mobile communications network via the wireless access interface provided by the one or more network elements of the mobile communications network; and receive signals representing the data from the mobile communications network via the wireless access interface provided by the one or more network elements of the mobile communications network, the wireless access interface providing a plurality of communications resource elements across a host frequency range of a host carrier, and providing a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein the circuitry is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range, the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub-frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the circuitry is configured to receive the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.


Claim 1 of ‘323 teaches the same method but it is from the perspective of the mobile terminal. Yin teaches An infrastructure equipment for transmitting or receiving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry [Figure 1 teaches base station 104, ¶0053-60 allocate resources by base station].
It would have been obvious to one of ordinary skill in the art before the claimed invention to specify the method performed in claim 1 of ‘690 to be connected with a corresponding infrastructure for performing the same method. Claim 1 of ‘690 teaches a mobile device but it would have been obvious to specify the infrastructure equipment on the other side of the communication as this is an obvious combination of prior art elements according to known techniques as base stations provide for baseband processing and for encoding data on logical subcarriers of virtual carrier ¶0023.
Claim 2-10 of the instant application rejected based on claim 2-10 of ‘323 respectively and in view of Yin.

Claim 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11357011 B2 (‘011) in view of Yin et al. ("Yin") (US 20100080308 A1). Although the claims at issue are not identical, they are not patentably distinct from each other:
Instant Application Claim 1
Patent No. 11357011 Claim 1
An infrastructure equipment for transmitting or receving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry configured to receive signals representing the data; and transmit signals representing the data, wherein the wireless access interface provides a plurality of communications resource elements across a host frequency range of a host carrier, and provides a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein a receiver of the communications device is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub- frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device receives the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.
A communications device for transmitting or receiving data from a mobile communications network, the mobile communications network including one or more network elements, the one or more network elements providing a wireless access interface for the communications device, the communications device comprising: a transmitter configured to transmit signals representing the data, and a receiver configured to receive signals representing the data, the wireless access interface providing a plurality of communications resource elements across a host frequency range of a host carrier, and providing a first section of the communications resources within a. first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein the receiver is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub-frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device includes a controller configured to control the receiver to receive the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.


Claim 1 of ‘011 teaches the same method but it is from the perspective of the mobile terminal. Yin teaches An infrastructure equipment for transmitting or receiving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry [Figure 1 teaches base station 104, ¶0053-60 allocate resources by base station].
It would have been obvious to one of ordinary skill in the art before the claimed invention to specify the method performed in claim 1 of ‘690 to be connected with a corresponding infrastructure for performing the same method. Claim 1 of ‘690 teaches a mobile device but it would have been obvious to specify the infrastructure equipment on the other side of the communication as this is an obvious combination of prior art elements according to known techniques as base stations provide for baseband processing and for encoding data on logical subcarriers of virtual carrier ¶0023.
Claim 2-10 of the instant application rejected based on claim 2-10 of ‘011 respectively and in view of Yin.

Claim 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9986568 B2 (‘568) in view of Yin et al. ("Yin") (US 20100080308 A1). Although the claims at issue are not identical, they are not patentably distinct from each other:
Instant Application Claim 1
Patent No. 99865668 Claim 1
An infrastructure equipment for transmitting or receving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry configured to receive signals representing the data; and transmit signals representing the data, wherein the wireless access interface provides a plurality of communications resource elements across a host frequency range of a host carrier, and provides a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein a receiver of the communications device is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub- frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device receives the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.
A communications device comprising: circuitry configured to: transmit signals representing data to a mobile communications network via a wireless access interface provided by one or more network elements of the mobile communications network; and receive signals representing the data from the mobile communications network via the wireless access interface provided by the one or more network elements of the mobile communications network, wherein the wireless access interface is configured to: provide a plurality of communications resource elements across a host frequency range of a host carrier, provide a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first reduced bandwidth carrier, and provide a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second reduced bandwidth carrier, wherein each of the first frequency range and the second frequency range are within the host frequency range, wherein the signals are received only within a frequency bandwidth that is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range, wherein the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub-frames includes a part of the sub-frame for communicating first signaling data to reduced capability devices, wherein the first signaling data identifies an index of one or more of the communications resources from which the communications device can receive common system information, wherein the common system information provides information that is common to one or more other reduced capability devices, wherein the common system information is valid for use by the communications device beyond the sub-frame, wherein the common system information is provided both in a first region of the communications resources of only the second reduced bandwidth carrier during a first time period and a second region of the communications resources that are shared between the first reduced bandwidth carrier and the second reduced bandwidth carrier during a second time period that is different from the first time period, and wherein the circuitry is further configured to receive the first signaling data from the part of the sub-frame, and receive the common system information from the one or more communications resources identified by the first signaling data.


Claim 1 of ‘568 teaches the same method but it is from the perspective of the mobile terminal. Yin teaches An infrastructure equipment for transmitting or receiving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry [Figure 1 teaches base station 104, ¶0053-60 allocate resources by base station].
It would have been obvious to one of ordinary skill in the art before the claimed invention to specify the method performed in claim 1 of ‘568 to be connected with a corresponding infrastructure for performing the same method. Claim 1 of ‘568 teaches a mobile device but it would have been obvious to specify the infrastructure equipment on the other side of the communication as this is an obvious combination of prior art elements according to known techniques as base stations provide for baseband processing and for encoding data on logical subcarriers of virtual carrier ¶0023.
Claim 2 of the instant application rejected based on claim 2 of ‘568  in view of Yin.
Claim 3-5 of the instant application rejected based on claim 4 of ‘568 in view of Yin.
Claim 6-7 of the instant application rejected based on claim 5-6 of ‘568 in view of Yin.
Claim 8 of the instant application rejected based on claim 7 of ‘568 in view of Yin.
Claim 9 of the instant application rejected based on claim 8 of ‘568 in view of Yin.
Claim 10 of the instant application rejected based on claim 9 of ‘568 in view of Yin.

Claim 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711). Although the claims at issue are not identical, they are not patentably distinct from each other:
Instant Application Claim 1
Patent No. 10798711 Claim 1
An infrastructure equipment for transmitting or receving data to a mobile communications network, the infrastructure equipment providing a wireless access interface for a communications device, the infrastructure equipment comprising: circuitry configured to receive signals representing the data; and transmit signals representing the data, wherein the wireless access interface provides a plurality of communications resource elements across a host frequency range of a host carrier, and provides a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein a receiver of the communications device is configured with a reduced capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range and the wireless access interface includes a plurality of time divided sub-frames, and at least one of the sub- frames includes a control channel in a part of the sub-frame for communicating first signalling data to reduced capability devices, the first signalling data identifying a location of one or more of the communications resources from which the communications device can receive common system information, the common system information providing information which is common to one or more other reduced capability devices, the common system information being valid for use by the communications device beyond the sub-frame, and the communications device receives the first signalling data from the control channel and the common system information from the one or more communications resources identified by the first signalling data, wherein the common system information is transmitted on the communications resources of the first virtual carrier and the communications resources of the second virtual carrier and the communications resources of the second virtual carrier which are included within the communications resources for transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information, whereby the communications resources of the second virtual carrier which are used to transmit the common system information with the communications resources of the first virtual carrier are at a different time within the sub-frame than the communications resources of the first virtual carrier.
An infrastructure equipment for forming part of a mobile communications network, the infrastructure equipment comprising: a transmitter configured to transmit signals to communications devices via a wireless access interface, a receiver configured to receive signals transmitted from communications devices via the wireless access interface, and circuitry configured to control the transmitter and the receiver to form the wireless access interface providing a plurality of communications resource elements across a host frequency range, and providing a first section of the communications resources within a first frequency range for preferable allocation to reduced capability devices forming a first virtual carrier and a second section of the communications resources within a second frequency range for preferable allocation to the reduced capability devices forming a second virtual carrier, each of the first frequency range and the second frequency range being within the host frequency range, wherein the wireless access interface includes a plurality of time divided sub-frames, at least one of the sub-frames includes a control channel in a part of the sub-frame, the circuitry is configured in combination with the transmitter to transmit first signalling data on the first virtual carrier and the second virtual carrier to reduced capability devices, the reduced capability devices having a capability to receive the signals only within a frequency bandwidth which is less than the host frequency range and equal to at least one of the first frequency range and the second frequency range, and the first signalling data transmitted on the first virtual carrier and the second virtual carrier identifies a location of one or more of the communications resources from which the reduced capability devices can receive common system information, the common system information providing information which is common to the reduced capability devices receiving signals from the first virtual carrier and the second virtual carrier and is valid for use by the reduced capability devices beyond the sub-frame, and the control channel is used for communicating the first signalling data identifying the location of the common system information and is formed from the communications resources of a control region of the first frequency range of the first virtual carrier and the second frequency range of the second virtual carrier, and the circuitry is configured in combination with the transmitter to transmit the first signalling data from within the control region of the first virtual carrier and the second virtual carrier.
5. The infrastructure equipment as claimed in claim 1, wherein the circuitry is configured to identify the common system information and specific system information, the specific system information being specific to the first virtual carrier, and in combination with the transmitter to transmit the first signalling data in the control channel, identifying the location of the common system information on the second virtual carrier and second signalling data identifying a location of the specific system information, which is specific to the reduced capability reduced capability devices, within the first frequency range of the first virtual carrier, and to transmit the specific system information in the first virtual carrier and the common system information in the second virtual carrier.

7. The infrastructure equipment as claimed in claim 5, wherein the communications resources of the second virtual carrier which are included within the communications resources transmitting the common system information are displaced in time with respect to the communications resources of the first virtual carrier which are transmitting the common system information.


Claim 2-7 of the instant application rejected based on claim 1, 5, 7 of ‘711.

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) in view of Xue et al. (“Xue”) (US 20120082130 A1).

Regarding claim 8, claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) discloses:
The circuitry of claim 1, wherein the control channel for communicating the first signalling data identifying the location of the common system information is formed within communications resources of a host control region of the host carrier within the host frequency range,
The communications device being a member of a group of reduced capability devices.
Claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) teaches a control region within the host frequency range but does not teach a method of determining this control region by using a group identifier.
Xue teaches the communications device is configured to identify the control channel by searching a subset of communications resources within the host control channel using a group identifier, the communications device having access to the group identifier [¶0058-0059 wherein a device analyzes a signaling length group id to determine the start position of the search space corresponding to the control channel].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of detecting signals from the control region of the downlink frame as is disclosed in claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) by specifying the means of detecting the control channel region by using a group identifier as is disclosed in Xue. It would be a simple substitution of parts to replace the unspecified control channel detection method of claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) with that of Xue, which uses a group identifier to help locate the control channel region. The motivation can be found in ¶006 and ¶0020-0022 of Xue where employing this method to detect the search space can allow for more flexibility in control channel regions and avoid collisions.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) in view of Wang et al. (“Wang”) (US 20110059718 A1).
Regarding claim 9, claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) discloses:
The circuitry of claim 1.
The claims of ‘711 teaches common system information but these claims do not together teach the claimed contents of the common system information however Wang teaches wherein the common system information includes one or more of a representation of an early warning, an emergency indication, a cell re-selection indication, a frequency location of the first and second virtual carriers, information relating to splitting of system information for the first and second virtual carriers which is part common to the first virtual carrier and the second virtual carrier and part specific to the first virtual carrier or the second virtual carrier or intra-cell virtual carrier re-selection information [Wang ¶0020-21 eNB may send emergency information as system information, ¶0005 and ¶0036 system information broadcast considered common, see rationale for combination as in claim 1].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the common system information of claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) by specifying that it can be an emergency indication considered valid beyond the subframe as in Wang. claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) claims the early warning but it is not in the combined claims 1, 5, 7 however it would have been a simple substitution of parts to replace the unspecified contents of the system information of claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) with the emergency indication of Wang without altering the intended outcome of the invention in claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711), the motivation for including emergency information found in Wang ¶0020 wherein a disaster may occur and users in the area are able to receive immediate information and instructions regarding the disaster.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) in view of Yin et al. ("Yin") (US 20100080308 A1).
Regarding claim 10, ‘711 teaches:
The infrastructure equipment as claimed in Claim 1, wherein the specific system information includes information specific to the communications device, see claims 1, 5, 7 of ‘711.
Claim 1, 5, 7 of ‘711 teaches specific information but not for configuring a transmitter however Yin teaches the specific system information includes information specific to the communications device for configuring the receiver to receive the data or a transmitter of the communications device to transmit the data via one or the first or the second virtual carriers from which the specific system information was received [Yin Figure 6 ¶0053-60, element 628 indicates specific information i.e. the uplink resources for the device to transmit via the virtual carrier].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the specific information of claim 1, 5, 7 of U.S. Patent No. 10798711 B2 (‘711) by specifying that it configures transmitter as in Yin. Claim 1, 5, 7 of ‘711 claims specific information and it would have been obvious to modify the specific information as in Yin who teaches this allows for base stations to scale communications to terminals configured to operate on any number of different bandwidths ¶0059.

Appropriate action is required.

Claim Objections
Claim 1 recites “receving” in line 1 which should be corrected to “receiving.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, Applicant recites “wherein the control channel formed within the first control region of the first virtual carrier”. Claim 6 depends on claim 1. Claim 1 does not disclose a control channel formed within the first control region, nor does it recite a control region of the first virtual carrier at all. Only a control channel is recited in claim 1 but not any of the further details referenced in claim 6. Thus this term lacks antecedent basis as it is not defined previously in claim 1. Examiner is interpreting this to mean a virtual control channel in the first virtual carrier. Claim 7 rejected based on dependency on claim 6.

Regarding claim 10, Applicant recites “wherein the specific system information”. The term “specific system information” lacks antecedent basis as it is not defined previously in claim 10 or in claim 1 and thus should be defined by reciting “wherein specific system information” in order to overcome the rejection under 35 USC 112(b) for indefiniteness. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478